United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                        March 24, 2010

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge



No. 09-1083



U NITED STATES OF A MERICA,                            Appeal from the United States District
                        Plaintiff-Appellee,            Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 04 CR 64
C AREY PORTMAN,
                      Defendant-Appellant.             Blanche M. Manning,
                                                       Judge.



                                          ORDER

       The court’s opinion dated March 22, 2010 is amended as follows:

       On page 1 of the slip opinion, first sentence, the phrase “multiple counts of mail
fraud, wire fraud, bank fraud, and possessing and creating falsely altered checks” is
replaced with “multiple counts of bank fraud and possessing and uttering falsely altered
checks.”

       On page 3-4 of the slip opinion, the sentence that begins at line 30 of page 3 is deleted
and replaced with: “In a second superseding indictment, a federal grand jury charged
Portman with five counts of bank fraud, in violation of 18 U.S.C. § 1344, and two counts of
possessing and uttering a falsely altered security, in violation of 18 U.S.C. § 513(a).”